Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 6-8, 10, 12-14, 19-20, and 25 were canceled. 
Claims 2, 4-5, 9, 11, 15, 18, 21-22, and 24 were amended. 
Claims 1-2, 4-5, 9, 11, 15-18, 21-24, and 26-28 are pending.
Claims 15-17, 22-24, 26 and 28 were withdrawn from further consideration (see below).
Claims 1-2, 4-5, 9, 11, 18, 21, and 27 are under consideration. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 31 August 2021 is acknowledged.  The traversal is on the ground(s) that “not all four positions are wild-type amino acid” (page 2, line 3 of Applicant’s Response file on 31 August 2021).  This is not found persuasive because instant claim 1 encompasses all Fc monomer peptides with 16 possible combination of mutations and one of these mutations is T/L/P/K at the four positions as taught by Ferrara. Furthermore as shown below in 102 rejection section, instant claim 1 is anticipated by prior art and therefore the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-17, 22-24, 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 August 2021.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “SEQ ID NO: 1, X1 is R/T; X2 is L/H; X3 is P/K; X4 is K/T, Fc is a monomer …” should read “SEQ ID NO: 1, wherein X1 is R/T; X2 is L/H; X3 is P/K; and X4 is K/T, and wherein Fc is a monomer …”.  Appropriate correction is required.

Claim(s) 2 is/are objected to because of the following informalities: “wherein X1 is R; X2 is H; X3 is K; X4 is T” in line 3-4 should be deleted because SEQ ID NO: 2 is fixed amino acid sequence and does not contain X1, X2, X3 and X4.  Appropriate correction is required.

Claim(s) 4 is/are objected to because of the following informalities: “the IgG1 Fc monomer polypeptide according to claim 1” in line 1-2 should read “the IgG1 Fc monomer peptide according to claim 1”.  Appropriate correction is required.
(s) 4 is/are objected to because of the following informalities: “optionally, the fusion protein comprises a toxin” in line 6 should read “optionally wherein the fusion protein comprises a toxin” Appropriate correction is required.

Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Claim 21 depends from claim 18 and therefore claim 21 is also objected.  Accordingly, the claims 18 and 21 have not been further treated on the merits.  

Claim(s) 27 is/are objected to because of the following informalities: “wherein a recombinant monomeric Fc library” in line 1-2 should read “wherein the recombinant monomeric Fc library”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-5, 9, 11, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites X1, X2, X3 and X4. While SEQ ID NO: 1 contains Xaa at positions 136, 138, 165 and 179, SEQ ID NO: 1 does not contain X1, X2, X3 and X4. Therefore it is unclear which amino acid positions Applicant refer to by X1, X2, X3 and X4. 
Claim 2 recites X1, X2, X3 and X4. SEQ ID NO: 2 is fixed amino acid sequence for variant IgG1 Fc peptide and does not contain X1, X2, X3 and X4. Therefore it is unclear what Applicant intends to recite by X1, X2, X3 and X4. 
Claims 2 and 4 recite “amino acid sites 341-447” but do not recite numbering system. Therefore the amino acid sites are unclear because there are multiple numbering system. Claims 5, 9 and 11 depend from claim 4, and therefore contain claim limitation of claim 4.  Thus claims 5, 9 and 11 are also rejected.
Claims 5 and 9 recite “preferably” and “more preferably”. It is unclear if the claim requires the limitations following “preferably” and “more preferably”. 
Claim 5 recites “the heterologous protein comprises a heavy chain variable region and a light chain variable region, and can specifically bind to an antigen of interest” in line 1-3.  Thus claim 5 recites that the heterologous protein is an antibody. However, claim 5 recites “the heterologous protein is an antigen derived from a pathogen” in line 3-4. Therefore it is unclear whether the heterologous protein is an antibody or an antigen.
Claim 27 recites “the IgG1 Fc monomeric polypeptides” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 27 does not recite “a the IgG1 Fc monomeric polypeptides” is recited. 
Claim 27 does not recite any conjunction between subpart (c) and (d). Therefore it is unclear whether the claim requires all subparts (a)-(d); or it can require only one subpart among four subparts (a)-(d).



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4-5, 9, 11, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single 
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts Amgen at 1362.  
Claim Analysis
In the instant case, instant claim 1 is directed to an IgG1 Fc monomer peptide comprising CH2 and CH3 domains, wherein the peptide comprises an amino acid sequence of SEQ ID NO: 1, X1 is R/T; X2 is L/H; X3 is P/K; X4 is K/T, Fc is a monomer and is capable of binding to a neonatal Fc receptor (FcRn). All other claims depend from claim 1 or require claim limitation of claim 1.
The instant specification disclosed that IgG1 Fc monomer was screened by the specific binding of phage displayed Fc monomers to biotin-labeled FcRn immobilized on streptavidin-coated magnetic beads (example 1, page 7-8). The instant specification disclosed that novel IgG1 Fc monomer sFc and another screened protein 1-B10-9 (M428L mutation additionally occurs compared with sFc) are monomers (page 8, line 8-10). The instant specification further disclosed the existing monomer Fc (mFc; page 7, line 17-18). However, the instant specification did not disclose the specific sequence for sFc, 1-B10-9 and mFc peptide.  The instant specification only disclosed that “the IgG1 Fc monomer peptide comprises an amino acid sequence of SEQ ID NO: 2, wherein X1 is R; X2 is H; X3 is K; X4 is T” (page 5, line 11-12) without indicating SEQ ID NO: 2 or SEQ ID NO: 1 as the sequence for sFc, 1-B10-9 or mFc peptide.  Therefore instant 
The only one species peptide with sequence of SEQ ID NO: 2 for the IgG1 Fc monomer peptide disclosed by the instant specification cannot be considered as a representative number of species falling within the scope of genus of peptides broadly claimed in instant claims because instant claim 1 encompasses IgG1 Fc monomer peptides with all possible 16 combinations of amino acids at the four positions.  Furthermore the instant specification did not expressly disclosed that SEQ ID NO: 2 is the amino acid sequence for the screened sFc, 1-B10-9 or mFc peptide, and therefore the instant specification did not provide adequate written description for the instant claims. 
It is noted that instant claims 1 and 2 recite “an amino acid sequence of SEQ ID NO: 1 or 2”.  “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of SEQ ID NO: X.  Since “an amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence or any portion of SEQ ID NO: X, instant claims 1 and 2 encompasses two amino acids or more of fragments of SEQ ID NO: 1 or 2.  Since instant specification did not disclose that two amino acid or more of fragment of SEQ ID NO: 1 or 2 would form monomer instead of dimer, the instant specification does not provide an adequate written description for the instant claims 1 and 2 for this reason as well.
Instant claims 4-5, 9, and 11 recite “a fusion protein comprising the IgG1 Fc monomer polypeptide according to claim 1 or a CH3 domain, and a heterologous 
Instant claim 27 claims a recombinant monomeric Fc library. However, the instant specification did not disclose any Fc library. Furthermore claim 27 recites “amino acid sequence that is at least 95% identical to SEQ ID NO: 1”.  The only one sequence of SEQ ID NO: 2 disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of amino acid sequence that is at least 95% identical to SEQ ID NO: 1.  Therefore the instant specification does not provide adequate written description for the instant claim 27.
In view of the aforementioned case law and in view of the lack of any specific description for an IgG1 Fc monomer peptide comprising SEQ ID NO: 1, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al (MAbs, 2014, 6(5): 1201-1210; IDS).
Regarding claim 1, Ying et al teaches a monomeric IgG1 Fc (mFc) that binds to FcRn (abstract).  Ying et al teaches that mFc comprises CH2 and CH3 domains (Figure 1A).  mFc comprises R/H/K/K at positions 136, 138, 165 and 179, respectively (Figure 1A). Positions 136, 138, 165 and 179 correspond to X1, X2, X3 and X4 of claim 1, respectively.  While SEQ ID NO: 1 of instant application has L at position 121, mFc of Ying et al has S at position 121.  However, instant claim 1 recites “an amino acid sequence of SEQ ID NO: 1”.  “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of SEQ ID NO: X.  Therefore Ying et al teaches peptide comprising an amino acid sequence of SEQ ID NO: 1. 
Regarding claim 2, since claim 2 recites “an amino acid sequence of SEQ ID NO: 2”, Ying et al teaches peptide comprising “an amino acid sequence of SEQ ID NO: 2” even though mFc of Ying et al has S at position 121 and K at position 179 which are different from those of SEQ ID NO: 2. 
Regarding claim 4, Ying et al teaches mFc-based fusion protein (page 1204, right column, paragraph 4).  

Regarding claim 27, Ying et al teaches Fc mutant library (page 1202, left column, last paragraph).  Ying et al teaches mFc which is in a monomeric form; having a molecular weight less than 30 kDa; being capable of binding to neonatal Fc receptor; and comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 1.



Claim(s) 1-2, 4-5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0050278 (hereinafter US278; corresponding to US application No. 14/385133; PTO-892).
US2015/0050278 was published on 19 February 2015 which is more than one year before EFD of instant application (26 October 2017) and therefore is available as 102(a)(1) art.
Regarding claims 1-2, US278 teaches an isolated monomeric Fc polypeptide comprising CH2 and CH3 domain (claim 1).  US278 teaches isolated monomeric Fc comprising the amino acid sequence set forth as SEQ ID NO: 6 (claim 7).  SEQ ID NO: 6 of US278 has same amino acid R/H/K at positions 136, 138 and 165 as SEQ ID NO: 2 of instant application (SCORE; see below for Result 4 of 2.rai).  SEQ ID NO: 6 of US278 has S and K at positions 121 and 179, respectively, which are different from SEQ ID NO: 1 or 2 of instant application.  However, since instant claims 1 and 2 recites “an an amino acid sequence of SEQ ID NO: 1 or 2. 

Result 4 of 2.rai

    PNG
    media_image1.png
    648
    528
    media_image1.png
    Greyscale



Regarding claim 5, US278 teaches the isolated fusion protein, wherein the heterologous protein comprises a heavy chain variable domain and a light chain variable domain, wherein the heavy chain variable domain and the light chain variable domain specifically bind an antigen of interest (claim 11).
 Regarding claim 9, US278 teaches the isolated fusion protein, wherein the heterologous protein is a cancer antigen (claim 15). 
Regarding claim 11, US278 teaches the isolated fusion protein, wherein the heterologous protein is an autoimmune or inflammatory disorder antigen (claim 17). 



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent No. 10000576 (hereinafter US576; PTO-892).
Regarding claim 1, US576 teaches SEQ ID NO: 350 which is same amino acid sequence as SEQ ID NO: 1 of instant application (SCORE; Result 1 of 1.rai).  Even 

Result 1 of 1.rai

    PNG
    media_image2.png
    637
    532
    media_image2.png
    Greyscale




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 4-5, 9 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9676857 (hereinafter US857; corresponding to US application No. 14/385133; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1-2, US857 claims an isolated monomeric Fc polypeptide comprising CH2 and CH3 domain (claim 1).  US857 claims isolated monomeric Fc comprising the amino acid sequence set forth as SEQ ID NO: 6 (claim 1).  SEQ ID NO: 6 of US857 has same amino acid R/H/K at positions 136, 138 and 165 as SEQ ID NO: 2 of instant application (SCORE; see below for Result 4 of 2.rai).  SEQ ID NO: 6 of US857 has S and K at positions 121 and 179, respectively, which are different from SEQ ID NO: 1 or 2 of instant application.  However, since instant claims 1 and 2 recites “an amino acid sequence of SEQ ID NO: 1 or 2”, US857 claims peptide comprising an amino acid sequence of SEQ ID NO: 1 or 2. 

Result 4 of 2.rai

    PNG
    media_image1.png
    648
    528
    media_image1.png
    Greyscale


Regarding claim 4, US857 claims an isolated fusion protein comprising the CH3 domain and a heterologous protein (claim 4).

 Regarding claim 9, US857 claims the isolated fusion protein, wherein the heterologous protein is a cancer antigen (claim 9). 
Regarding claim 11, US857 claims the isolated fusion protein, wherein the heterologous protein is a cytokine, soluble receptor, growth factor, or a human interferon (claim 11).


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643            

/Brad Duffy/Primary Examiner, Art Unit 1643